Citation Nr: 0813935	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2006 substantive appeal, the veteran did not 
check the box on the front of form indicating he desired a 
hearing; however, he submitted an attachment requesting a 
videoconference hearing before the Board.  In the VAF-646, 
his representative related that the veteran had declined a 
hearing.  In the May 2007 informal brief presentation, his 
representative reflected that no action had ever been taken 
to fulfill his request for a videoconference hearing.

A reasonable reading of the correspondence is that the 
veteran has, in fact, requested a hearing before the Board.  
The Board does not construe the VAF-646 as a withdraw of the 
request.  As such, the case will be returned to the RO to 
schedule such a hearing.  If he no longer desires a hearing, 
he should withdraw the request in writing.  

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO, in accordance with 
applicable procedures, and notice should 
be sent to the veteran and to his 
representative, as required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the appellant or his representative until further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

